DETAILED ACTION
 	This Office action is in response to Applicant’s amendment filed on 2/26/2022. Claims 1-30 are still pending. This action is made non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 9, 10, 14, 16, 17, 18, 22, 24, 25, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 20210337415 A1, hereinafter Chen).

Consider claims 1, 9, 17, and 24, Chen discloses a method of wireless communication performed by a user equipment (UE), a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors (Fig. 27), and anon-transitory computer-readable medium (paragraph 334), and an apparatus for wireless communication (Fig. 27), the method comprising: 
receiving a channel state information (CSI) reporting configuration for a CSI report, wherein the CSI reporting configuration indicates that the CSI report is to include 
determining a number of CSI processing units (CPUs) occupied for processing of the CSI report that is to include the L1-SINR (the terminal equipment determines, according to the third indication information, a time (T) and the number (K) of CSI processing units (CPUs) occupied by CSI report or CSI measurement to which the first CSI report set corresponds, paragraph 235).

Consider claims 2, 10, 18, and 25, and as applied to claims 1, 9, 17, and 24 respectively above, Chen discloses wherein the number of CPUs occupied for processing of the CSI report that is to include the L1-SINR is one (the number K of the CPUs occupied by the CSI report or the CSI measurement to which the first CSI report set corresponds may be at least one of the following: 0; 1; 2; Ks; and NCPU, paragraph 245).

Consider claims 6, 14, 22, and 29, and as applied to claims 1, 9, 17, and 24 respectively above, Chen discloses wherein the number of CPUs occupied for processing of the CSI report that is to include the L1-SINR is equal to a number of 
	
Consider claims 8 and 16, and as applied to claims 1 and 9 respectively above, Chen discloses wherein the number of CPUs occupied for processing of the CSI report that is to include the L1-SINR is determined based at least in part on receiving a request for the CSI report (the terminal equipment determines the time T and the number K of the CPUs occupied by the CSI report or the CSI measurement to which the first CSI report set corresponds according to the conditions associated with the first CSI report set indicated by the third indication information, paragraph 244).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5, 11-13, 19-21, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Matsumura et al (US 20210306060 A1, hereinafter Matsumura).

Consider claims 3, 11, 19, and 26, and as applied to claims 1, 9, 17, and 24 respectively above, Chen does not expressly disclose wherein the CSI reporting configuration indicates that the CSI report is to include the L1-SINR by including a report quantity parameter that is set to 'cri-SINR.'
	In the same field of endeavor, Matsumura discloses wherein the CSI reporting configuration indicates that the CSI report is to include the L1-SINR by including a report quantity parameter that is set to 'cri-SINR.' ( A csi-SINR (when “cri-SINR” is 
	Therefore, it would have been obvious to a person of ordinary in the art, before the effective filing date of the claimed invention, to combine the teachings of Matsumura and Chen in order to appropriately select a beam and report the beam.

Consider claims 4, 12, 20, and 27, and as applied to claims 1, 9, 17, and 24 respectively above, Chen does not expressly disclose wherein the CSI reporting configuration indicates that the CSI report is to include the L1-SINR by including a report quantity parameter that is set to 'ssb-Index-SINR’.	
In the same field of endeavor, Matsumura discloses wherein the CSI reporting configuration indicates that the CSI report is to include the L1-SINR by including a report quantity parameter that is set to 'ssb-Index-SINR’. (An ssb-SINR (when “ssb-Index-SINR” is configured) can be indicated as a report target by using the report quantity, paragraphs 93 and 96).
	Therefore, it would have been obvious to a person of ordinary in the art, before the effective filing date of the claimed invention, to combine the teachings of Matsumura with the teachings of  Chen in order to appropriately select a beam and report the beam.

Consider claims 5, 13, 21, and 28, and as applied to claims 1, 9, 17, and 24 respectively above, Chen does not expressly disclose wherein the CSI reporting configuration indicates that the CSI report is to include the L1-SINR using a report quantity parameter in the CSI report.

	Therefore, it would have been obvious to a person of ordinary in the art, before the effective filing date of the claimed invention, to combine the teachings of Matsumura with the teachings of Chen in order to appropriately select a beam and report the beam.

Claims 7, 15, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kim et al (US 20200112869 A1, hereinafter Kim).

Consider claims 7, 15, 23, and 30, and as applied to claims 1, 9, 17, and 24 respectively above, Chen does not expressly disclose comprising selectively updating the CSI report based at least in part on the number of CPUs occupied for processing of the CSI report that is to include the L1-SINR.
	In the same field of endeavor, Kim discloses comprising selectively updating the CSI report based at least in part on the number of CPUs occupied for processing of the CSI report that is to include the L1-SINR (For example, when the occupancy (i.e., use) of a CSI processing unit starts with respect to 3 CSI reportings in the state in which M is 2 in an nth OFDM symbol, only two of 3 CSI reportings occupy the CSI processing unit. In this case, a CSI processing unit is not allocated (or assigned) to the remaining one CSI reporting, and CSI for the corresponding CSI reporting cannot be calculated. With 
Therefore, it would have been obvious to a person of ordinary in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim with the teachings of Chen in order efficiently transmit and receive channel state information.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kang et al (US 20210298038 A1) discloses a method of reporting channel state information by a user equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642